Citation Nr: 0722045	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1947 to September 
1947 and from February 1948 to March 1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.   

The Board notes that the veteran initially filed a claim for 
a left foot injury in September 1947.  Although the record 
reflects that the RO noted in its December 1947 rating 
decision that there was no evidence in the file at that time 
to substantiate the veteran's claim of a left foot injury, 
the RO specifically denied entitlement to service connection 
for a broken right foot, not residuals of a left foot injury.  
In addition, the December 1947 notification letter notes that 
service connection had not been established for a right foot 
condition; no mention is made of the left foot.  The Board 
further notes that the December 1947 rating decision 
indicates that the veteran's service records were incomplete 
at that time; however, the veteran's service medical records 
are currently of record and appear to be complete.  In 
consideration of the foregoing, the Board concludes that the 
veteran's claim is properly characterized and considered as 
an original claim for entitlement to service connection and 
such is reflected on the title page of this decision.      

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran contends that a jeep ran over his left foot 
during his military service and that he has had left foot 
problems since that time.  

The service medical records show that the veteran sought 
treatment for pain associated with his left foot on numerous 
occasions from March 1947 to April 1948.  The Board 
particularly notes that a service clinical note dated April 
25, 1947 reads that the veteran had pain and swelling of the 
left foot following an injury to his left foot that had 
occurred the day before.  In addition, the veteran has 
submitted a private treatment record dated in March 1997 that 
shows a preoperative and postoperative diagnosis of "bone 
spur and nerve impingement left foot, dorsum foot."  Thus, 
the medical evidence of record shows treatment of the left 
foot in service and suggests that the veteran currently has a 
left foot disorder.  Nevertheless, no medical examination has 
been conducted or medical opinion obtained with respect to 
the issue on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  

Based on the foregoing, the Board finds that a remand for an 
appropriate medical examination and medical nexus opinion is 
warranted.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to his claim.  The 
notice should include an explanation of the 
information and evidence needed to 
establish a disability rating and effective 
date for the claim on appeal.  The RO 
should also enclose copies of the VA Form 
21-4142 (Authorization and Consent to 
Release Information), ask the veteran to 
submit information regarding any private 
treatment he has received for his service-
connected left foot disability from 
discharge to the present, and advise him 
that he may complete and return the 
enclosed VA Form 21-4142 authorization 
form(s) regarding such treatment so that VA 
can obtain the records on his behalf.  
(Please note that the veteran's May 2006 
letter indicates that he has received 
private treatment for his left foot from 
Dr. David McQuoid and Dr. Joseph P. 
Schuster.  In addition, a March 1997 
private hospital record reveals that the 
veteran has received surgical treatment at 
the North Memorial Medical Center from Dr. 
Joseph Bocklage.)  The RO should 
additionally notify the veteran that he may 
submit or ask his physicians to submit the 
private treatment records to VA directly.  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The RO should make reasonable efforts 
to obtain copies of any private medical 
records identified by the veteran.  All 
records and/or responses received from 
private medical facilities should be 
associated with the claims folder.

3.  The veteran should be scheduled for an 
appropriate examination to determine the 
identity and etiology of any left foot 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The examiner should state whether 
or not any left foot disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence received since the August 2006 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




